1

2

3

4

5
                            UNITED STATES DISTRICT COURT
6
                           EASTERN DISTRICT OF CALIFORNIA
7

8

9    UNITED STATES OF AMERICA,              No.   2:13-cr-00122-GEB

10                    Plaintiff,

11        v.                                TRIAL CONFIRMATION ORDER

12   STEPHEN GORDON WOOD,

13                    Defendant.

14
                 Trial     in   the    above-captioned    case,    scheduled    to
15
     commence at 9:00 a.m. on November 5, 2019, was confirmed at the
16
     hearing held on October 4, 2019.
17
                                   EVIDENTIARY DISPUTES
18
                 All evidentiary disputes capable of being resolved by
19
     in limine motions shall be filed no later than October 16, 2019.
20
     Oppositions to the motions or statements of non-opposition shall
21
     be filed no later than October 23, 2019.
22
                 Any     reasonably    anticipated   dispute      concerning   the
23
     admissibility of evidence that is not briefed in an in limine
24
     motion shall be included in trial briefs.
25
                                    TRIAL PREPARATION
26
                 A.      On October 29, 2019, the following documents shall
27
     be filed:
28
                                            1
1                      (1)     proposed   jury      instructions       and    a     proposed

2    verdict form (and the Courtroom Deputy Clerk shall be emailed a

3    word version of the documents);

4                      (2)     proposed voir dire questions to be asked by

5    the Court;

6                      (3)     trial briefs;1 and

7                      (4)     a document containing enough explanation of

8    the   factual    situation    involved       in    the   trial   so     that    we   can

9    ascertain whether a potential juror can be a fair and impartial

10   juror in this case.

11               B.    The government shall file a witness list and an

12   exhibit list no later than October 29, 2019.                     The government’s

13   exhibits shall be numbered with stickers.                  Should the defendant

14   elect to introduce exhibits at trial, such exhibits shall be

15   designated by alphabetical letter with stickers.                  The parties may

16   obtain exhibit stickers from the Clerk’s Office.

17               C.    The jury will be told that it is estimated that it

18   will take three (3) court days to present evidence to the jury

19   and to complete closing arguments.                 Each party has fifteen (15)

20   minutes   for    voir    dire,   which       may    be   used    after    the    judge
21   completes judicial voir dire (unless the judge decides to conduct

22   all voir dire).         Two (2) alternate jurors will be empaneled, if

23   feasible.

24               The “struck jury” system will be used to select the

25   jury unless this case is reassigned and the reassigned judge

26   1 To ensure that the trial proceeds at a reasonable pace, the government is
     required to include in its trial brief a summary of points of law, including
27   reasonably anticipated disputes concerning admissibility of evidence, legal
     arguments, and citations of authority in support thereof. The defense is also
28   encouraged to do this to the extent it opines it should.
                                              2
1    elects    to    use    another   system.         The    struck      jury    system    is

2    “designed to allow both the prosecution and the defense a maximum

3    number of peremptory challenges.              The venire . . . start[s] with

4    about    3[6]    potential     jurors,    from      which   the    defense    and    the

5    prosecution alternate[] with strikes until a petite panel of 12

6    jurors remain[s].”           Powers v Ohio, 499 U.S. 400, 404-05 (1991);

7    see also United States v. Esparza-Gonzalez, 422 F.3d 897, 899

8    (9th Cir. 2005) (discussing “the ‘struck jury’ system to select

9    jurors”).

10                  The    Jury   Administrator       randomly     selects        potential

11   jurors and places their names on a list that will be provided to

12   each party in the numerical sequence in which they were randomly

13   selected.        Each potential juror will be placed in his or her

14   randomly-selected seat.          The first 12 randomly selected potential

15   jurors on the list will constitute the petit jury unless one or

16   more of those 12 is excused.             If the first listed potential juror

17   is excused, the thirteenth listed potential juror becomes one of

18   the twelve jurors that could be empaneled as the petit jury.

19                  The Courtroom Deputy Clerk gives each potential juror a

20   large    laminated      card   depicting      the    numerical      order    that    the
21   potential juror was randomly selected.

22                  Following the voir dire questioning, each side take

23   turns    exercising      peremptory   challenges.           The    parties    will    be

24   given a sheet of paper (“strike sheet”) that will be used to

25   silently exercise peremptory challenges in the manner specified

26   on the strike sheet.             If a party elects to pass rather than
27   exercise a particular peremptory challenge, the word “pass” shall

28   be   placed      on   the    strike   sheet      for   that       waived    peremptory
                                               3
1    challenge and that challenge is waived for the then-constituted

2    jury panel.       See generally, United States v. Yepiz, 685 F.3d 840,

3    845-46 (9th Cir. 2012) (indicating “‘use it or lose it’ voir dire

4    [waiver]    practice”      is   authorized       if   “the    composition      of    the

5    panel” does not change).

6                The     parties     requested    that     the    alternate      jurors    be

7    retained    after    the   jury    retires       to   deliberate,     and    that    the

8    alternate jurors would then no longer be required to appear in

9    court unless directed to appear by the Courtroom Deputy.

10               D.      If any party desires training on the court’s audio

11   visual     equipment    that      party     should     contact       Richard      Arendt

12   (rarendt@caed.uscourts.gov)           in     the      IT     Department      to     make

13   arrangements      for   training.          The    courtroom     is    available      for

14   training Monday through Thursday between 8:00 and 8:30 a.m.                           If

15   training is not needed and a party wants to test the equipment,

16   this can be done on the morning of trial between 8:00 and 8:30

17   a.m.

18               E.      Each party has fifteen (15) minutes to make an

19   opening statement.

20               F.      After closing jury instructions, the judge intends
21   to communicate the following with the Court Security Officer and

22   the jury:

23                    The Courtroom Deputy shall administer
                 the oath to the United States Court Security
24               Officer.
25                    Sir, the jury may take a break and/or
                 break for a meal, without consulting me; the
26               breaks are under your general supervision.
                 If the jury adjourns for lunch, a Court
27               Security Officer shall immediately tell the
                 Courtroom Deputy so that my staff, the
28               lawyers, the parties, and I can be relieved
                                      4
1             from standby status while the jury adjourns
              deliberations.
2
                   Should the jury adjourn later today,
3             jurors are permitted tomorrow to proceed
              directly to the jury deliberation room, but
4             jurors are to wait until all jurors are
              present before resuming deliberations because
5             all jurors must be present when the jury
              deliberates. Jury deliberations shall occur,
6             as needed, until 4:30 p.m. when the jury
              shall adjourn for the evening; and the jury
7             shall resume deliberations the next day
              commencing at 9:00 a.m.
8
                   A Court Security Officer will maintain a
9             post outside the jury deliberation room to
              protect the jury from outside influences or
10            visitors.   The Court Security Officer will
              not communicate with a juror about the case
11            or    the   court    system   because    such
              conversations could be misconstrued as a
12            communication that seeks to influence a
              juror. What I just said does not apply to a
13            note that a juror and/or the jury gives to
              the Court Security Officer, because a juror
14            and/or the jury is required to inform the
              Court Security Officer that a note needs to
15            be given to the judge.

16                  Each juror may continue possessing his
              or her cell phone or other communication
17            device, but that device shall be turned off
              when the jury is engaged in deliberation.
18            The Court Security Officer shall escort the
              jurors to the jury deliberation room.
19
              G.    Further the Court intends to tell the alternate
20
     jurors what follows:
21
                   Under federal law, an alternate juror
22            can only go into the jury deliberation room
              if the alternate juror replaces a juror.
23            Therefore, you may leave the courthouse now
              and do what you normally do when you are not
24            on a jury.    However, you are still bound by
              the   admonitions     I   gave   in the   jury
25            instructions,    since    you   may eventually
              replace one of the deliberating jurors.     If
26            you are needed to replace a juror, the
              Courtroom Deputy will tell you to appear in
27            this courtroom.      If you replace a regular
              juror,   the    jury    will   have to   begin
28            deliberations anew.      Provide the Courtroom
                                    5
1             Deputy with your contact information before
              you leave the courtroom.     If the trial is
2             resolved, the Courtroom Deputy will inform
              you that you are discharged from further
3             service on this case and you are released
              from the admonitions, including the directive
4             that you not talk to others about this case.
              In the event I do not see you again, thank
5             you for your service on this case.

6             Any objection to or proposed modification to either or

7    both communications in sections F and G shall be filed no later

8    than five (5) days after this order is filed.

9             Lastly,   the   parties   shall   endeavor   to   assemble   the

10   exhibits before the jury retires for deliberation.

11            Dated:    October 4, 2019

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        6
